Case 1:19-cv-24190-UU Document 20 Entered on FLSD Docket 12/23/2019 Page 1 of 6




                             UNITED ST ATES DISTRICT CO URT
                             SO UT HERN DISTRICT O F FLO RIDA
                                      M IA M IDIVISIO N
                                    CASE #:19-ev-24190-U U

   JUAN FLORES.
          Plaintith
   Vs

   PO RTFO LIO RECOV ERY ASSOCIATES,LLC,
          Defendant
                             STIPULA TED PR OTECTW E OR DER

          Plaintiff. Juan Flores ('el-lores-' or ''Plaintiff'), and Defendant, PORTFOLIO
   RECOVERY ASSOCIATES,LLC (-tDefendant''
                                        )(together,the**Parties''),gtipulate and agreeto
   entry ofthisStipulatedProtectiveOrder(the4'Order'').
          W H EREA S,Plaintiff seeks production ofdocum entsand records from Defendantin the

   above styled action (*kthe Lawsuit'') which may contain sensitive. proprietary, confidential
   business informations(i'contidentialDocuments''),the disclosure ofw'hich Defendantbelieves
   m ay be harm fulto its business interests and should be protected from disclosure to third panies;

   and

          W HEREAS,Detkndanttheretbre requeststhatproduction ofits ConfidentialDocum ents

   be conditioned upon their protection from disclosure to third parties as provided under this

   Order'
        ,and

          ItisthereuponORDERED thatContsdentialDocumentsshallbcproduced subjcctto the
   follow ing conditions'
                        .

          (l) Thc ConfidentialDocuments shallbe designatcd ISCONFIDENTIAL,'Sand
          any copies of the Conndential Documents shall be stam ped and designated
          'KCONFIDENTIAL''and aresubjecttothe termsofthisOrder.
Case 1:19-cv-24190-UU Document 20 Entered on FLSD Docket 12/23/2019 Page 2 of 6




        (2) The ContidentialDoeulneutsshallnotbc tlscd ordiscloscd by the Parties.or
        any person identified in paragraph (3)below.forany purposesw'hatsoeverother
        than preparing for and conducting the Law suit,including trialand any appellate
        proceedings,unlcssothcnvise ordcrcd by this Court.

        (3) ContsdentialDocumentsmaybeinspectedarld disclosedonly to thefollowing
        perS0nS:

               (i) Disclosuremay be''nadeto tht
                                              ?Partics,including thedirectors,
               and offk ers of the Pal-ties to the Lawsuitand their affiliates,and
               counselforthe Parties èn this Lawsuit,including inside counsclof
               any party w ho is assisting in the prcparation ofthatp ''scase;

               (ii) D isclosure m ay be m ade to tmployccs of ck  lunscl for the
               Parties who have directfunctionalresponsibility fortheLawsuitor
               wNo are reasonably required to provide assistance in this Law suil.
               Any such em ployee to w hom counscl tbr the Panies m akes a
               disclosure shall be advised of, and betrome subject tos the
               provisions of-this Orderrequiring thatthe ConfidentialDocuments
               and thetrcontentsbe hetd in confidence.

               (iii) Disclosurc may bemadeto tllosepersons,ifany,spccitscally'
               engaged for the lim ltcd pum ose of m aking photocopies of
               docum cnts. Prior to disclosure to any such person engagcd irl
               nlaking photocopies ot doculnents,such person shallbe providcd
               w ith a copy ofthisOrderand executeExhibitA ..

               ('iv) Disclosure may bemade to witncsstsduring dcpositionsorat
               trial(and thcircounsel.ifany)(hereinafterreferred to collectively
               as t-Nvitnesses'')in the Lawsuitprovidcd that(1)the Collsdential
                Docum entts) i5 uscd 'n connection w ith the exam ination of the
                w im ess'
                        ,(2)counselusing such docum ents orinform ation believes
                in good faitl)thatsuch usc isneccssary orappropriate'
                                                                    .and (3)the
                Nvihzess is first provided with a copy of this Ordtr and executes
                ExhibitA .oris thc autàlorsrecipient.tu'a copyee ofsuch discovery
                m atcrial...
                fv) D isclosure m ay be nm tle to consultants or cxpertq alyd their
                staff(hercinaftcrrefcrred to collectively asttExperts'')employcd
                by any of the Parties tlr ctlunselto assistin the Law suit. Prior to
                disclosure to any Expert.thc Expcrtmustbe providcd with a copy
                ofthlsOrderand execttte ExhibitA ..

                (vi)Disclosurcmay bcnladeto any otherperson whoisdesignated
                as an authorizcd person by Orderofthis Court,aqer notice to the
                parties.orby agreem entw ith tlle designating party.
Case 1:19-cv-24190-UU Document 20 Entered on FLSD Docket 12/23/2019 Page 3 of 6




        (4) Exceptasprovided in paragrapb 3.counselforany ofthe Parties shallkeep
        the ConfidentialD ocum entg scctkrc w ithin his exclusive possession afld prohibit
        theirdisclosure.

        (5) A1l copies, duplicates, exeacts, summarics. or dcscriptions (hereinafter
        refenvd to collectively as b4copics'') of thc Confidtntial Documents, or any
        portions hereof.shallbc innm ediately affsxed w ith the words StCON FID ENTIA L''
        ifthatw'ord doesnotatready appear.

        (6) Counselforanyproducing party m ay dcsignatcsomuch ofany transcriptof
        any deposition t*CON FIDEN'I-IAL'' as containing the types of inlbrm ation
        specified above by m aking a statem ent on the record during thc coursc of the
        dcpositionsorby giving noticc to :hc courtreporterand a11othcrparticsin writing
        strved within fourteen (l4) busincss days of receiptof the transcriptof such
                                                                 .i4)bus
        deposition ibr inspection and revitw .Untilsuch fourteen (        incss day tim e
        peliod expircs,a1lpartiesshalltreatthe deposition ascontsdcnlial.

        (7) A deponentshallnotbcpermitted toretaincopicsofConfidentialDocum ents
        unless the deponentis otherwise enétled tC)receive and retain such copies under
        the term softhisO rder A dcpenent's counselshallnotbc pcrm ittcd to retatn any
        copics of Cont'  idcntial Doculnents unless such counscl represents onc of the
        parties in (his Suitor is otherwslse entitled t()receivc and retain suci copies under
        the terms ofthis O rder. N othing in this paragraph shallpreventa deponcntor a
        deponent's counsel from having reasonable access to the deponent's deposition
        fbr pum tlses of executing the deposition. preparing lo ttstify further in this
         Law suit,orforotherpum osesspecially agreed to by the parties.
        (8) Theinadvertentproduction ofany ConfidentialDocumentsby any party shall
        bc withotltprcjudiceto any subsequcntclaim by theproducing party thatsuch
        discovery m aterialisprivilcgetloratterney w ork-productand shallnotnecessarily
        be deem ed a w aiver of any such privilege or protection.lf. after Contidential
        D ocum ents arc discloscd, a producing party notifics all rccciving parties of a
        claim thalm aterials arc protected by the attonaey-clientprivilcgc orwork-product
        doctrine or any other applicable privilcge or protection,dzc receiving party shall
        rcm rn the ConfidentialDocum ents to thc producing pm''ty,shalldestroy a1lcopies
        of such matcrialsJm d shailno(m ake any use ot-the contegted m aterial.Any such
        ConfidentialDocuments shallbe t' reated as privilcged unless the Courtnzles that
        such CcntsdentialDocum cnt: should ntltbe treated asprivileged.

        (9) lnadvertcnt prodttctioll of any document or information w ithout an
        appropriate designation of contidentiality will not be dccm cd to waive a later
         claim as to its confidential naturc or stop the producing party f'
                                                                          rom designating
         said documentor infonmation as confidentialata latcrdatc by com plying w ith thc
         provisionsofthis Order. D isctosure ofsaid docum entotinfonnation by any party
         prior tt) sucll subsequent designation shall not be deem ed a violation of the
Case 1:19-cv-24190-UU Document 20 Entered on FLSD Docket 12/23/2019 Page 4 of 6




        provisions of this O rder,provided,how ever,thatany party thatdisclosed the re-
        designated m aterialshallm aktta good faith eftbrtprom plly to procure a11copies
        ofsuch re-designated m aterialfrom any persons know n to have possession ofany
        such re-designated m atcrialw ho arc notcntitled to receive such m aterials under
        this Order,and to have a11undesignated copies of such docum ents remm ed and
        destroyed.

        (10) lfanothcrcourtoran adlninistrativeagency subpoenasorordcrsproduction
        ofContqdentialDoculnentsthata party hasobtained undertheterm softhisOrder,
        such party shall prom ptly notify in writing the palcy or other person w ho
        designated the dûcum ent as cpnfidentialof the pcndcncy of such subpoena or
        order.

        (ll) ThisOrderdoesnotprevcntany pany from sceking to sealtrialtranscripts
        and/or trial exhibits. including docum ents previously t'
                                                                ited under seal,or from
        seeklng any othersim ilarreliet'pursuantto the LocatRule 5.4 ofthe United States
        DistrictCourtforthe Southern DistrictofFlorida.

        (t2) ThePm iesagreethatany inlbnmation ordocumcntsprodttced in discovery
        in this action shallnotbe used-berequired to be produced oradm issible,in whole
        or in part,in any other lcgaloradm inistrative proceedings.

        (l3) Atthe conclusion of tht Lawsuit,including any appeals,thc Confidential
        Docum ents and any and a1lcopiesthereofshallbe ream zed to thc party providing
        thc documents w'ithin thirty (30)days afterthc conclusion ofallproceedings in
        this Law suit.

        (14) Nothing hereillshallprevcnt any party,Or third pal'
                                                               ty,on notice to all
        parties,from applying to the f-ourtfbra m odification ofthisOrder.

        (15) ThisOrdershallremain ln effectuntilsuch timeasitismoditied.amended.
        or rescinded by the Courtand shallsurvive tbe tcnnination of this Law suit.Thc
        Coun shallretain authority to considerobjcctionsby cithcrparty to the other
        party'sdesignation ofspeciflcdocumentts)asCONFIDENTIAL underthisorder,
        and to grantreliefin wholeorin partfrom thisorderasto such designationsfor
        good causeshown and topronïotethcinterestsofiustice.




                                                4
Case 1:19-cv-24190-UU Document 20 Entered on FLSD Docket 12/23/2019 Page 5 of 6



                              .w...ez                                    .        F a
                                                      .                       ..
                                                                              A
                          z ,                         J                      *'
                                            .             ?'                        .
     .          . em-ww+'''             z                      c'-           H z'
                                                                                '
     '
         w   .w -...                            - -       -o-        .       . .,--..,-                    By:Ys/lohnS.Gibbs111-
    1tlan FlorcN
               -' Prt'
                     ls-t'
                         .                                           -                                   loi)n S.G 1bbs IlI
                                                                                                        'l-routn'
                                                                                                                lu
                                                                                                                 tn S-ktnders LLP
    )
    <18t)N W-ll4 Pt-                                                                                    1)0f)Pzachtree Street
                                                                                                        ,ï.:1anta,t'g.
                                                                                                                     ,
                                                                                                                     4
                                                                                                                     . 3O3()8
    M edley FL 33l7%                                                                                    $
                                                                                                        -1'elcpholle:404-885-3093
                                                                                                        Fac#;1ln1      -1kt'
                                                                                                                           .4()4-885.-3t     )00
    Jttan.tlottts7.7C.
                     '
                     f-
                      t.hotrua11vconl                                                                   U@ruail'    . cvan.gibbs.        <f
                                                                                                                                          i-
                                                                                                                                           itl-outn-
                                                                                                                                                   kan.coll'l
                                                                                                                                    ..

                                                                                                        ()-t?!??!. $-t,/1' t
                                                                                                                           -
                                                                                                                           )t-/-)t?/t,??titr?//3()?'
                                                                                                                                                   ?/f7
                                                                                                                                                      ;.
                                                                                                                                                       ?'J
                                                                                                                                                         '
                                                                                                                                                         f,
                                                                                                                                                          )Ret
                                                                                                                                                             q-t;î'e?3'
                                                                                                        .1$ '.
                                                                                                             5.(?t-fJ.  #t.
                                                                                                                          -.
                                                                                                                           5
                                                                                                                           '.1.1.t--




                                                                                                       '
   s() tluosuv:o this                                                    /          --
                                                                                          da, of                 -        .:(,19




                                                                                                   1.
                                                                                                    ,RSl.
                                                                                                    *    -t-A U N (-
                                                                                                                   ,A RO
                                                                                                                   .
                                                                                                   t:.S.D istrietf'fkurtJudge
Case 1:19-cv-24190-UU Document 20 Entered on FLSD Docket 12/23/2019 Page 6 of 6




                                                            EXH IBIT A
                                 UNITED STATES DISTR IC T CO URT
                                 SO UTH ERN DISTRIC T O F FLO R IDA
                                         M IAM I DIV ISION
                                       CASE #:19-cv-24190-UU

   JUAN FLO RBS,
         Plaintiff,


   PORTFOLIO RECOVERY A SSO CIA TES,LLC,
         Detkndant.

         D eclaration of   - .- .--   - -   .- - .-   - -
                                                             understipulatcd protcctivcordcr:

   1,                          bcing duly swt
                                            nl'
                                              n,dcclarc as folltnvs:

         M y address1s                                                                          .



         Mypresentoccupationorjobdcscriptionis                                                  .
   4.    l hereby acktlow ledge that: f1) l have been given a copy of the Stipulated Protective
         Ordcr(é%Ordcr'')in thc above-referenced case:(ii)1caref-ully read the Order'
                                                                                    ,and (iii)I
         understand and an1tànliliarwith the tenns01-the Order.
         1 w ill com ply w ith a1l of the provisions of the O rdcr. I will hold a1l Confidential
         Docum cnts disclosed to me,including thc substance and any copy or sum m ary abstracta
         i1: confsdence, and w ill not disclose such m aterial to anyonc not qualifcd undcr the
         Order. lwillnotuse ConfidelatialDocum ents tbrany purposcs othcrth= this case.

         Iwiltretum a11ConfidcntialDoctuncnts thatcome into my posscssion and al)documents
         and things that 1 havc prcpared relating tllcreto,to counscl for thc Party by w ho 1 am
         retained orem ployed.orfrom whom :received such material.

         1hereby submi:to thejurisdiction ofthcUnitcd StatesDistrictCourtforthe Somhcrn
         DistrictofFlorida tbrthe ptlrpose ofenforccm ent0fthcOrderin thiscasc.

   Ideclarcunderthepenalty ofperjury thattheforegoingistruealldcorzecl.
